DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on October 07, 2021 have been fully considered but they are not persuasive.
	a. Applicant remarks that Suzuki fails to teach “display connected character strings, and in any event editing of the file name as opposed to only a portion of the displayed character string.  In other words, Suzuki is not seen to disclose that a target to be edited is not the entirety of a connected string displayed in the input field, but rather one character string out of connected character strings in correspondence to a user operation.
	Suzuki discloses in the Abstract of the invention, “An image processing apparatus includes a receiving unit configured to present an image that is a processing target to a user and receive a specification of an area in the image, a character recognition unit configured to perform character recognition process on the area for which the receiving unit has received…, and a setting unit configured to set management information of the image that the processing target, based on the character string acquired by the character recognition.” (Abstract).  Suzuki further teaches character string editing unit 145 with a function of acquiring a character string .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Publication No. 2015/0302277).
	Concerning claim 1, Suzuki discloses an image processing apparatus (Figs.1-2) comprising: at least one memory (ROM 102, Fig.1) that stores a program; and
at least one processor (CPU 101, Fig.1) that executes the program to perform:
detecting character areas (specified area in image detected by the OCR processing unit 150) from a scanned image obtained by scanning a document (141, Fig.2; S28-S30, Fig.4; paragraphs 54, 59, 74-76, 94, 98);
controlling to display a UI screen (200, Fig.3) for setting a property (file name or project name or drawing name) to the scanned image, wherein the displayed UI screen includes an input field (205, Fig.3) that displays, as the property to be set, a connected string that is generated by connecting a plurality of character strings corresponding to a plurality of character areas selected from the detected character areas (S28-S32, Figs.4-5; paragraphs 27-31, 40-43, 59, 62, 68); and
responding to detection of a user operation to the input field in a state where the connected string is displayed by displaying a soft keyboard (on-screen keyboard) for modifying (editing) one character string specified from among the plurality of character strings included in the displayed connecting string based on the user operation, wherein character strings other that the specified one character string in the displayed 
setting the property to the scanned image by using the connected strings displayed in the input field after the modifying the specified one character string with the soft keyboard (S36-S44, Fig.5; Figs.8-10; Abstract; paragraphs 46-48, 80-86, 109-119).
Suzuki does not specifically teach the displaying of a soft keyboard for modifying on character string.  However, Suzuki teaches the use of a soft keyboard for editing a character string.  Suzuki further teaches the character string editing unit 145 directly editing characters by an on-screen keyboard without changing the other character strings (paragraphs 46, 80, 82 and 106).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the directly editing of the character editing unit 145 in Suzuki is equivalent to the modification of one specified character string regarding the fact that it directly edits one character string without changing or editing other character strings (Figs.7-9).  That would yield to a predictable result of an image processing apparatus capable of modifying different character strings in a scanned image wherein the selected character string is modified only and without changing the other connected character strings.    
Concerning claim 2, Suzuki further teaches the image processing apparatus according to claim 1, further comprising a touch panel (112, Fig.1), wherein in a case where the operation to the input field is a touch operation to one of the plurality of  character strings included in the connected string displayed in the input field on the touch panel, the specified one character string (OO Company Limited New Business 
Concerning claim 3, Suzuki further teaches the image processing apparatus according to claim 1, further comprising a touch panel (112, Fig.1), wherein in a case where the operation to the input field (205, Fig.3) is a touch operation to a blank area (display part 205 is blank) in the input field on the touch panel, the specified one character string is a last character string included in the connected character string displayed in the input field and a separator (inserting an arbitrary number of times such as zero in an arbitrary order) attached before the last character string (Figs.3 and 7; paragraphs 46, 81, 82, 102, 105).
Concerning claim 4, Suzuki further teaches the image processing apparatus according to claim 1, wherein on the soft keyboard (on-screen keyboard), only the one character string specified based on the user operation is displayed (204, Fig.3 and Figs.8-10; paragraphs 41, 46, 57).
Concerning claim 5, Suzuki further teaches the image processing apparatus according to claim 1, wherein in a case where the operation to the input field in a state where the connected character string is being displayed is detected, all of the connected character strings included in the connected string are displayed on the soft keyboard, and wherein a display indicating a range (211, 212, 213, Fig.8 and 231, 232, Fig.10;  of the one character string specified based on the user operation is produced (Figs.3-5; paragraphs 109-114).
 the image processing apparatus according to claim 1, wherein the property is a file name in a case where a scanned image is to be filed (file name in 205, Figs.3 and 7; paragraphs 59, 62, 77).
	Concerning claim 7, Suzuki discloses a control method of an image processing apparatus as discussed in claim 1 above.
	Concerning claim 8, Suzuki discloses a non-transitory computer readable storage medium storing a program for causing a computer to perform the steps discussed in claims 1 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Sugawara (US Patent No. 11,025,787) discloses an apparatus capable of setting a file for transmission from a display screen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466. The examiner can normally be reached Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Benny Tieu can be reached on 571-272-27490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



November 30, 2021